Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 requires among other things:” A method secured against side channel attacks … computing steps performing said arithmetic operation being a mix of Boolean and arithmetic operations between said first value (x) and said second value (v) are performed without directly operating on the first value (x) and the second value (v) and therefore not being susceptible to revealing information concerning the first value (x) or the second value (v), the method comprising: - …. - performing (S2) in any order a plurality of computing steps combining values among said first masked value (x'), said second masked value (y'), said first Boolean mask (rx) and said second Boolean mask (ry) to obtain a boolean masked result equal to the result of the arithmetic operation having said first value (x) and said second value (y) as operands, masked by a third boolean mask (rx xor ry) resulting from performing said Boolean exclusive OR (XOR) operation between said first Boolean mask (rx) and said second Boolean mask (ry) ((x + y) xor (rx xor ry)), wherein said computing steps comprise a constant number of elementary operations whatever the bit-size of said first and second values, - … .”  The closest prior art includes Karroumi, Mohamed et al., (Springer article entitled Addition Blinded Operand Constructive Side Channel Analysis and Secure Design). 
Karroumi taught  method secured against side channel attacks (e.g., see page 48, lines 14-15) performing an arithmetic operation (e.g., see page 42, line 31) of a cryptographic algorithm (e.g., see page 41, lines 19-20) mixing Boolean and arithmetic Karroumi did not however disclose “…computing steps performing said arithmetic operation being a mix of Boolean and arithmetic operations between said first value (x) and said second value (v) are performed without directly operating on the first value (x) and the second value (v) and therefore not being susceptible to revealing information concerning the first value (x) or the second value (v), the method comprising: - …. - performing (S2) in any order a plurality of computing steps combining values among said first masked value (x'), said second masked value (y'), said first Boolean mask (rx) and said second Boolean mask (ry) to obtain a boolean masked result equal to the result of the arithmetic operation having said first value (x) and said second value (y) as operands, masked by a third boolean mask (rx xor ry) resulting from performing said Boolean exclusive OR (XOR) operation between said first Boolean mask (rx) and said second Boolean mask (ry) ((x + y) xor (rx xor ry)), comprise a constant number of elementary operations whatever the bit-size of said first and second values, - … .”   
The other independent claims recite similar limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/           Primary Examiner, Art Unit 2183